OPINION — AG — IT WAS THE INTENTION OF THE LEGISLATURE IN ENACTING SENATE BILL NO. 247, SECOND SESSION, THIRTY SIXTH OKLAHOMA LEG., THAT THE AMERICAN NATIONAL STANDARDS CODE BE CONTROLLING IN DETERMINING THE QUALIFICATIONS OF WELDERS IN THE STATE OF OKLAHOMA.  FURTHER, IN DEALING WITH INTERSTATE PIPELINES, TO THE EXTENT FEDERAL REGULATIONS CONFLICT WITH STATE REGULATIONS, FEDERAL REGULATIONS ARE CONTROLLING.  (PETROLEUM REFINING PIPING CODE, LIQUID PETROLEUM TRANSPORTATION PIPING CODE) (JOSEPH REINKE)